DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 USC § 103 as being unpatentable over Shim (Shim, Joosung, US 20180061296 A1) in view of Yuan (Yuan, Can, et al., US 20210202678 A1). 
Regarding claim 1, Shim discloses a display device (Shim; see [0002]) comprising: 
a gate driver configured to apply gate signals to a plurality of gate lines (Shim describes a gate driver 130 driving a plurality of scan or gate lines GL with gate signals; see Fig. 1, [0042]); 
a data driver configured to apply data signals and a reference voltage to a plurality of data lines (Shim describes a data driver 120 driving a plurality of data lines DL with data voltages; see Fig. 1, [0038]); 
and a display panel including a plurality of unit pixels, each unit pixel including a plurality of subpixels emitting different colors (Shim describes a display panel 110 containing a plurality of unit pixels, each unit pixel containing a red subpixel SP_R, a white subpixel SP_W, a green subpixel SP_G, and a blue subpixel SP_B; see Figs. 1, 5, [0033], [0115]), 
wherein a first data line of the plurality of data lines is connected to a first subpixel 
and wherein a second data line of the plurality of data lines is connected to the first subpixel 
Shim differs from the instant invention only in that Shim does not disclose: a first data line connected to data transistors T1 of a unit pixel’s first and the second subpixels, or a second data line connected to transistors T2 of a unit pixel’s first and the third subpixels.
However, in an analogous field of endeavor, Yuan discloses a display device (Yuan; see [0001]) containing 
a first data line connected to a data transistor of each of a unit pixel’s first and second subpixels (Yuan shows a first data line DL1 connected to the data transistors T1 of a first pixel’s first subpixel PU1 and second subpixel PU2; see [0051]-[0052]), 
and a second data line connected to a sense transistor of each of a unit pixel’s first and the third subpixels (Yuan shows a first sensing line, or second data line SL1 connected to the third transistors T3 of a first pixel’s first subpixel PU1 and third subpixel PU3; see [0065], [0098]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Shim’s display device having a gate driver driving scan signals onto scan lines, a data driver driving data voltages onto data lines, pixels formed of multiple subpixels connected to the gate lines and data lines, with Yuan’s display device containing a first data line connected to a data transistor of each of a unit pixel’s first and second subpixels and a second data line connected to a sense transistor of each of a unit pixel’s first and the third subpixels, especially when considering the motivation to modify Shim with Yuan arising from the stated requirements to provide a display having a narrow bezel, a lower production cost, and a higher production yield (Yuan; see [0002]). 
Regarding claim 2, Shim and Yuan disclose the display device of claim 1, wherein 
a first gate line of the plurality of gate lines is connected to the first subpixel in the first unit pixel (Yuan shows a first gate line GL<2n-1> connected to a data transistor T1 of a first pixel’s first subpixel PU1), 
and wherein a second gate line of the plurality of gate lines is connected to the second subpixel and the third subpixel in the first unit pixel (Yuan shows a second gate line GL<2n> connected to a data transistor T1 of a first pixel’s second subpixel PU2 and third subpixel PU3).
The motivation to combine presented prior applies equally here.
Regarding claim 9, Shim and Yuan disclose the display device of claim 1, wherein 
the first subpixel and the second subpixel are adjacent to each other, and wherein the second subpixel and the third subpixel are adjacent to each other (Yuan shows a unit pixel formed of a first subpixel PU1 adjacent to a second subpixel PU2 which is adjacent to a third subpixel PU3; see Fig. 5).
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Shim and Yuan disclose the display device of claim 1, wherein 
a number of data lines per unit pixel is equal to a number of subpixels in the unit pixel minus 1 (Yuan shows a unit pixel formed of three subpixels PU1, PU2, and PU3, the unit pixel connected to two data lines DL1 and SL1; see Fig. 4). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 3-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claims 3-8, even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a data driver applying a first data signal to a first data line and applying a reference signal to a second data line, both during a first time period in a first frame, when these structural and functional features are considered with all other structural and functional features in each of the respective base independent claims and any intervening claims.
Regarding claims 11-13, even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a third data line of a plurality of data lines connected to a third subpixel and a fourth subpixel in a second unit pixel, and a fourth data line of a plurality of data lines connected to a fifth subpixel and a sixth subpixel in the second unit pixel, when these structural and functional features are considered with all other structural and functional features in each of the base independent claim and any intervening claims. 

Claims 14-20 are allowable over the art of record.
Regarding claims 14-20, even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a data driver applying a first data signal to a first data line and applying a reference signal to a second data line, both during a first time period in a first frame, when these structural and functional features are considered with all other structural and functional features in independent claim 14. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Meng, Song, et al., US 20220122529 A1, describes a display device having a gate driver driving scan signals onto scan lines, a data driver driving data voltages onto data lines, pixels formed of multiple subpixels connected to the gate lines and data lines (see Fig. 11, [0097]), but does not cure the defects in the art of record described above with regard to the allowable subject matter; 
Kim, Donghyun, et al., US 20190164491 A1, describes a display device having a gate driver driving scan signals onto scan lines, a data driver driving data voltages onto data lines, pixels formed of multiple subpixels connected to the gate lines and data lines (see Fig. 1, [0037], [0049]-[0050]), but does not cure the defects in the art of record described above with regard to the allowable subject matter; 
Park, Haengwon, et al., US 20180286304 A1, describes a display device having a gate driver driving scan signals onto scan lines, a data driver driving data voltages onto data lines, pixels formed of multiple subpixels connected to the gate lines and data lines (see Figs. 1, 2), but does not cure the defects in the art of record described above with regard to the allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693